Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-21 are allowed.


Response for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowable over the prior art of record.
The examiner has found that the prior art or record does not teach, suggest, or render obvious, inter alia, the specific combination of a system, a method, or a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for remote communications between remote access clients connected thereto, the method comprising: establishing a first communications channel with a first remote device; in response to establishing the first communications channel with the first remote device, synchronizing discovery information with the first remote device by receiving a first portion of discovery information from the first remote device and adding the first portion of discovery information received from the first remote device to aggregated discovery information; establishing a second communications channel with a second remote device; and in response to establishing the second communications channel with the second remote device, transmitting at least the portion of aggregated discovery information to the second remote device based on allowance information specified by the first remote device (major difference in the claims not found in the prior art) that indicates whether the second remote device is allowed access to the first remote device as set forth in the Specification and recited in independent claims 1, 11, and 21.


These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

January 11, 2022